Case: 16-20732      Document: 00514107062         Page: 1    Date Filed: 08/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 16-20732                                   FILED
                                                                                August 8, 2017
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk

                                                 Plaintiff-Appellee

v.

RHONDA FLEMING,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CR-513-1


Before DENNIS, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Rhonda Fleming, federal prisoner # 20446-009, has filed several motions
seeking summary reversal, remand, and other relief from the district court’s
denial of her motion for relief from her criminal judgment entered upon her
conviction of one count of conspiring to commit health care fraud and wire
fraud, 35 counts of aiding and abetting health care fraud, 10 counts of aiding
and abetting wire fraud, 16 counts of money laundering, and five counts of
engaging in monetary transactions in property derived from specified unlawful


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20732      Document: 00514107062      Page: 2   Date Filed: 08/08/2017


                                    No. 16-20732

activity. Pursuant to Federal Rule of Civil Procedure 60(b)(4) or (6), Fleming
sought relief from the portion of the judgment that ordered her to pay over $6
million in restitution, including over $5.8 million to be paid to Medicare.
      Rule 60(b) is a rule of civil procedure, not of criminal procedure. See FED.
R. CIV. P. 60(b).    Fleming has not shown that her request to amend the
restitution order in her criminal judgment was cognizable pursuant to Rule
60(b). Her appeal is without arguable merit and thus frivolous. See Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1982). Accordingly, the appeal is
DISMISSED AS FRIVOLOUS, and all outstanding motions are DENIED. See
5TH CIR. R. 42.2.
      Fleming is WARNED that frivolous, repetitive, or otherwise abusive
filings will invite the imposition of sanctions, including dismissal, monetary
sanctions, and restrictions on her ability to file pleadings in this court and any
court subject to this court’s jurisdiction. See Coghlan v. Starkey, 852 F.2d 806,
817 n.21 (5th Cir. 1988) (noting federal courts’ inherent power to sanction
litigants for frivolous filings).




                                         2